NO. 07-12-00294-CR

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  NOVEMBER 14, 2012


                      STEPHONE KEITH BRAZIEL, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


                FROM THE 27TH DISTRICT COURT OF BELL COUNTY;

                   NO. 69063; HONORABLE JOE CARROLL, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                                MEMORANDUM OPINION

      Appellant, Stephone Harrell Braziel, appeals his conviction for burglary of a

building, 1 pleas of true to the enhancement paragraphs, and subsequent sentence of

confinement for nine years in the Institutional Division of the Texas Department of

Criminal Justice. We affirm.


      Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

      1
          See TEX. PENAL CODE ANN. § 30.02 (West 2011).
predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court=s

judgment is affirmed. 2


                                                       Mackey K. Hancock
                                                           Justice
Do not publish.

       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            2